                Case 2:18-cr-00076-WBS Document 53 Filed 04/15/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-76-WBS
11
                                  Plaintiff,             STIPULATION TO CONTINUE STATUS
12                                                       CONFERENCE AND EXCLUDE TIME PERIODS
                            v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
13                                                       ORDER
     JOSE GARCIA-LOPEZ
14   a.k.a. SANTOS LEON BUSTAMANTE                       DATE: April 20, 2020
     a.k.a. RODRIGO LEON BUSTAMANTE,                     TIME: 9:00 a.m.
15                                                       COURT: Hon. William B. Shubb
                                  Defendant.
16

17

18                                               STIPULATION

19         1.       By previous order, this matter was set for status on April 20, 2020.

20         2.       By this stipulation, the parties move to continue the status conference until June 22, 2020,

21 and to exclude time between April 20, 2020, and June 22, 2020, under Local Code T4.

22         3.       The parties agree and stipulate, and request that the Court find the following:

23                  a)     The government has represented that it has produced discovery in the form of

24         investigative reports and photographs, which the defendant needs further time to review and

25         discuss with his counsel. The government has also made available electronic surveillance

26         discovery, including video surveillance footage, which the defendant will also need time to

27         review and discuss with his counsel.

28                  b)     Counsel for the defendant has familiarized herself with the evidence and


      STIPULATION TO CONTINUE STATUS AND EXCLUDE         1
30    TIME; FINDINGS AND ORDER
                 Case 2:18-cr-00076-WBS Document 53 Filed 04/15/20 Page 2 of 3


 1          proceedings in the case, but requires further time to pursue avenues of investigation, including

 2          potential resolution options. Counsel for defendant believes that failure to grant the above-

 3          requested continuance would deny counsel the reasonable time necessary for effective

 4          preparation, taking into account the exercise of due diligence.

 5                   c)     Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                   d)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of April 20, 2020 to June 22, 2020,

10          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

11          because it results from a continuance granted by the Court at defendant’s request on the basis of

12          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

13          of the public and the defendant in a speedy trial.

14          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18 Dated: April 14, 2020                                       MCGREGOR W. SCOTT
                                                               United States Attorney
19
                                                               /s/ James R. Conolly
20                                                             JAMES R. CONOLLY
                                                               Assistant United States Attorney
21

22 Dated: April 14, 2020                                       /s/ Dina Santos
                                                               DINA SANTOS
23                                                             Counsel for Defendant
                                                               Jose Garcia-Lopez
24                                                             a.k.a. Santos Leon Bustamante
                                                               a.k.a. Rodrigo Leon Bustamante
25

26
27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE           2
30    TIME; FINDINGS AND ORDER
               Case 2:18-cr-00076-WBS Document 53 Filed 04/15/20 Page 3 of 3


 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial.

 8          The Court orders the time from the date the parties stipulated, up to and including June 22, 2020,

 9 shall be excluded from computation of time within which the trial of this case must be commenced
10 under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code T4). It is

11 further ordered that the April 20, 2020 status conference shall be continued until June 22, 2020, at

12 9:00 a.m.

13

14          IT IS SO FOUND AND ORDERED,

15
     Dated: April 14, 2020
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          3
30    TIME; FINDINGS AND ORDER
